 



EXHIBIT 10.1
OFFICE LEASE AGREEMENT
STATE OF TEXAS
COUNTY OF DALLAS
     THIS LEASE AGREEMENT made and entered into as of the _10th day of January,
2006, by and between the Landlord and Tenant hereinafter named.
W I T N E S S E T H:
     1. Definitions and Basic Provisions. The following definitions and basic
provisions shall be used in conjunction with and limited by the reference
thereto in the provisions of this lease:

             
 
  (a)   “Landlord”:   TR Plano Parkway Partners, L.P., a Georgia limited
partnership doing business in Texas as TRGA Plano Parkway Partners, L.P.
 
           
 
  (b)   “Tenant”:   ViewCast.com, Inc.
 
          d/b/a ViewCast Corporation
 
           
 
  (c)   “Premises”:   3701 W. Plano Parkway
 
          Suite 300

 
          Plano, Texas 75075

as generally outlined on the plan attached hereto as Exhibit “A.” The term
“rentable area” means (1) the “usable area” within any leased premises (i.e.,
the gross area enclosed by the surface of the exterior glass walls, the
mid-point of any walls separating portions of the Premises from those adjacent
tenants, the slab penetration line of all such leased premises from Service
Areas and the corridor side of walls separating such leased premises from Common
Areas), plus (2) a pro rata part of the Common Areas and Service Areas within
the Building, including the area encompassed by any columns or other structural
elements which provide support to such leased Premises and/or the Building, but
excluding permanent vertical penetrations, such as fire stairs, elevator shafts,
flues, pipe shafts and vertical ducts. The “rentable area” shall be calculated
in accordance with ANSI Z65.1 – 1996, as promulgated by the Building Owners and
Managers Association (BOMA). The rentable area in the leased Premises has been
calculated on the basis of the foregoing definition and is hereby stipulated for
all purposes hereof to be 18,676 square feet of rentable area, whether the same
should be more or less as a result of a minor variation resulting from actual
construction and completion of the leased Premises for occupancy so long as such
work is done in accordance with the terms and provisions hereof. The total
rentable area of the Building is stipulated for all purposes herein to be
102,776 square feet.

                          (d)   Lease term:   A period of 63 months, commencing
on February 1, 2006 (the “Commencement Date”) and ending on April 30, 2011.
 
                        (e)   Basic rental:        $1,073,870.00.
 
                   
 
  (f)   Monthly rental installment:   Months 1-6:   $ 8,948.92  
 
                   
 
          Months 7-63:   $ 17,897.83  
 
                        (g)   Security deposit:        $35,795.67.
 
                        (h)   Permitted use:        Office and minor technical
repair and testing
 
                        (i)   “Land”:   The real property upon which the Project
is located, described more particularly on Exhibit “E” attached hereto and made
a part hereof.
 
                        (j)   “Building”:   3701 W. Plano Parkway, Plano, Texas
75075.
 
                        (k)   “Project”:   3701 W. Plano Parkway, Plano, Texas
75075.
 
                   

     2. Lease Grant. Landlord, in consideration of the rent to be paid and the
other covenants and agreements to be performed by Tenant and upon the terms and
conditions hereinafter stated, does hereby lease, demise and let unto Tenant the
Premises (as defined in paragraph 1 (c) hereof) commencing on the Commencement
Date (as defined in paragraph 1 (d) hereof, or as adjusted as hereinafter
provided) and ending on the last day of the lease term, unless sooner terminated
as herein provided. If this lease is executed before the Premises becomes vacant
or otherwise available and ready for occupancy, or if any present tenant or
occupant of the Premises holds over, and Landlord cannot acquire possession of
the premises prior to the commencement date of this lease, Landlord shall not be
deemed to be in default hereunder, and Tenant agrees to accept possession of the
premises at such time as Landlord is able to tender the same and such date shall
be deemed to be the commencement date and this lease shall continue for the
lease term described in paragraph 1 (d) hereof. Landlord hereby waives payment
of monthly rental installments covering any period prior to the tendering of
possession of the Premises to Tenant hereunder. By occupying the Premises,
Tenant shall be deemed to have accepted the same as suitable for the purpose
herein intended and to have acknowledged that the same comply fully with
Landlord’s covenants and obligations.
     3. Rent. In consideration of this lease, Tenant promises and agrees to pay
Landlord the basic rental (as defined in Paragraph 1(e) hereof) in monthly
installments as set forth in Paragraph 1(f) hereof, and the additional rent as
determined in accordance with Exhibit “B”, without deduction, set off, notice or
demand.
     One monthly installment of basic rental, to be applied to the first monthly
basic rental installment accruing hereunder, totaling $8,948.92(“Prepaid Rent”),
together with the security deposit (as defined in Paragraph 1(g) hereof), shall
be payable by Tenant to Landlord contemporaneously with the execution hereof. On
the first day of the second month following the date on which basic rental
begins to accrue under this lease, Tenant shall begin paying the scheduled
monthly rental installment without demand and shall continue paying such monthly
rental installments on or before the first day of each succeeding calendar month
during the term hereof. The monthly rental installment for any fractional month
at the beginning or the end of the lease term shall be prorated.
     If the monthly rental installment is not received by the Landlord on or
before the 5th day of the month for which such monthly rental installment is
due, a service charge of 5% of the monthly rental installment owed shall become
due and payable in addition to the monthly rental installment owed. Such service
charge is for the purpose of reimbursing Landlord for the extra costs and
expenses incurred in connection with the handling and processing of late monthly
rental installment payments.
     The security deposit shall be held by Landlord without liability for
interest and as security for the performance by Tenant of Tenant’s covenants and
obligations under this lease, it being expressly understood that such deposit
shall not be considered an advance payment of rental or a measure of Landlord’s
damages in case of default by Tenant. Upon the occurrence of any event of
default by Tenant, Landlord may, from time to time, without prejudice to any
other remedy, use such deposit to the extent necessary to make good any
arrearages of rent and other damage, injury, expense of liability caused to
Landlord by such event of default. Following any such application of the
security deposit, Tenant shall pay to Landlord on demand the amount so applied
in order to restore the security deposit to this original amount. If Tenant is
not then in default hereunder, any remaining balance of such deposit shall be
returned by Landlord to Tenant upon termination of this lease. If Landlord

1



--------------------------------------------------------------------------------



 



transfers its interest in the Premises during the lease term, Landlord may
assign the security deposit to the transferee and thereafter shall have no
further liability for the return of such security deposit. The obligation of
Tenant to pay rent is an independent covenant, and no act or circumstance
whatsoever, whether such act or circumstance constitutes a breach of covenant by
Landlord or not shall release Tenant of the obligation to pay rent.
     4. Rental Escalation. See Exhibit “B” attached hereto and incorporated as a
part hereof.
     5. Services.
     (a) Landlord agrees to furnish Tenant while occupying the Premises, at
Landlord’s sole cost and expense: (i) hot and cold water at those points of
supply provided for general use of tenantry; (ii) electrical current for
Tenant’s use and occupancy of the Premises to the extent reasonably deemed to be
standard in comparable suburban “Class A” low rise office buildings in Plano,
Texas, provided however, that all costs for extraordinary or unusual demand for
electrical service shall be borne by Tenant; (iii) heating and air conditioning
at such times as Landlord normally furnishes such services to all tenants of the
Project and at such temperatures and in such amounts as are reasonably provided
in comparable suburban “Class A” low rise office buildings in Plano, Texas;
(iv) janitor service on a daily basis excluding holidays and weekends;
(v) replacement of Building standard light bulbs and tubes.
     (b) Landlord does not warrant that any of such specified services will be
free from interruption or stoppage, but nevertheless Landlord shall use
reasonable diligence to resume any such interrupted or stopped service. Tenant
has the right, but not the obligation, to perform or provide minor maintenance,
repairs or replacements not exceeding $5,000.00 in total cost to be performed by
Landlord under this Section 5 in the event Landlord fails to do so following ten
(10) days written notice thereof from Tenant to Landlord. Should Tenant elect to
do so, Landlord shall reimburse Tenant within thirty (30) days after receipt of
an invoice therefore for such minor costs and expenses incurred by Tenant in
performing Landlord’s obligations, failing which Tenant shall be entitled to
deduct same from the basic rental under this lease. Tenant shall not have the
right to perform maintenance, repairs or replacements exceeding $5,000.00 in
total costs. In the event of an interruption or failure of utility service to
the Premises for any reason other than Tenant’s non-payment of utility bills,
which interruption substantially interferes with Tenant’s use of the Premises
for a period of more than five (5) business days when Tenant has no self help
remedy hereunder and/or elects not to exercise such option, Tenant shall be
entitled to receive an abatement of basic rental from the commencement of the
interruption until the same has been corrected.
     6. Leasehold Improvements. See Exhibit “C”.
     7. Use. Tenant shall use the Premises only for the permitted use (as
defined in Paragraph 1(h) hereof). Tenant will not occupy or use the Premises,
or permit any portion of the Premises to be occupied or used for any business or
purpose other than the permitted use or for any use or purpose which is unlawful
in part or in whole or deemed to be disreputable in any manner or extra
hazardous on account of fire, nor permit anything to be done which will in any
way increase the rate of fire insurance on the Building or contents; and in the
event that, by reason of acts of Tenant, there shall be any increase in the rate
of insurance on the Building or contents created by Tenant’s acts or conduct of
business and then such acts of Tenant shall be deemed to be an event of default
hereunder and Tenant hereby agrees to pay to Landlord the amount of such
increase on demand and acceptance of such payment shall not constitute a waiver
of any of Landlord’s other rights provided herein. Tenant will conduct its
business and control its agents, employees and invitees in such a manner as not
to create any nuisance, nor interfere with, annoy or disturb other tenants or
Landlord in management of the Building. Tenant will maintain the Premises in a
clean, healthful and safe condition and will comply with all laws, ordinances,
orders, rules and regulations (state, federal, municipal and other agencies or
bodies having any jurisdiction thereof) with reference to use, condition or
occupancy of Premises. Tenant’s obligation to comply with all laws specifically
includes any and all laws relating to environmental hazards and to accessibility
by persons with disabilities. Tenant will not, without the prior written consent
of Landlord, paint, install lighting, window coverings or decoration, or install
any signs, window or door lettering or advertising media of any type on or about
the Premises or any part thereof. Should Landlord agree in writing to any of the
foregoing items in the preceding sentence, Tenant will maintain such permitted
items in good condition and repair at all times.
     8. Repairs and Maintenance and Compliance with Accessibility Laws
     (a) By Landlord: Landlord shall maintain only the roof, foundation, heating
and air conditioning systems, common areas, plumbing, elevators (if any), fire
protection sprinkler system (if any), the structural soundness of the exterior
walls, the paving outside the Building, and the landscaping in good repair and
condition, except for reasonable wear and tear. Landlord shall be responsible
for pest eradication. If such pests result from Tenant’s use and occupancy of
the Premises, Tenant shall pay to Landlord on demand the cost for such
eradication. Tenant shall give immediate written notice to Landlord of the need
for repairs or corrections and Landlord shall proceed promptly to make such
repairs or corrections. Landlord’s liability hereunder shall be limited to the
cost of such repairs or corrections.
     (b) By Tenant: Tenant shall at its expense and risk maintain the Premises
and related facilities in good repair and condition reasonable wear and tear
excepted. Tenant will not in any manner deface or injure the Building, the
Premises or related facilities and will pay the cost of repairing any damage or
injury done by Tenant or Tenant’s agents, employees or invitees. Tenant shall
throughout the term of this lease take good care of the Building, the Premises
and related facilities and keep them free from waste and nuisance of any kind.
If Tenant shall fail to make any repair required hereunder (including all
necessary replacements) within fifteen (15) days after written notification to
do so, Landlord may at its option make such repair and Tenant shall, upon demand
therefore, pay Landlord for the cost thereof together with interest on any such
cost which remains unpaid following such demand at the highest lawful rate until
paid.
     (c) By Landlord and Tenant: Tenant shall at its expense and risk cause the
Premises and related facilities to be in compliance with the requirements of the
Americans With Disabilities Act and all other pertinent laws relating to public
access (“Accessibility Laws”). Landlord shall at its expense and risk cause the
common areas of the Building to comply with Accessibility Laws. Any
extraordinary or atypical requirements imposed by Accessibility Laws relating to
the nature of Tenant’s business shall be Tenant’s responsibility and Tenant
shall bear the risk and expense of compliance with such extraordinary or
atypical requirements. Tenant acknowledges that Landlord’s responsibility is to
insure that common areas of the Building comply with Accessibility Laws assuming
the imposition of requirements typical for a suburban office building.
     9. Alterations and Improvements. Tenant will not make or allow to be made
any alterations or physical additions in or to the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld as
to nonstructural alterations. Landlord may require, as a condition to granting
its consent to any such alterations or physical additions, that Tenant agree to
remove such alterations or physical additions at the end of the lease term and
restore the Premises to the condition in which the same existed before such
alterations or physical additions were made. At the end or other termination of
this lease, Tenant shall deliver up the Premises with all improvements located
thereon (except as otherwise herein provided) in good repair and condition,
reasonable wear and tear excepted, and shall deliver to Landlord all keys to the
Premises. The cost and expense of any repairs necessary to restore the condition
of the Premises to such condition in which they are to be delivered to Landlord
shall be borne by Tenant reasonable wear and tear excepted. All alterations,
additions or improvements (whether temporary or permanent in character) made in
or upon the Premises, either by Landlord or Tenant, shall be Landlord’s property
on termination of this lease and shall remain on the Premises without
compensation to Tenant. All furniture, movable trade fixtures and equipment
installed by Tenant may be removed by Tenant at the termination of this lease if
Tenant so elects, and shall be so removed if required by Landlord, or if not so
removed shall at the option of Landlord, become the property of Landlord. All
such installations, removals

2



--------------------------------------------------------------------------------



 



and restoration shall be accomplished in good workmanlike manner so as not to
damage the Premises or the primary structure or structural qualities of the
Building or the plumbing, electrical lines or other utilities.
     10. Common Areas. The use and occupation by Tenant of the Premises shall
include the use in common with others entitled thereto of the common areas,
parking areas, service roads, loading facilities, sidewalks, and other
facilities as may be designated from time to time by Landlord, subject, however,
to the terms and conditions of this agreement and to reasonable rules and
regulations for the use thereof as prescribed from time to time by Landlord.
     All common areas described above shall at all times be subject to the
exclusive control and management of Landlord, and Landlord shall have the right
from time to time to establish, modify and enforce reasonable rules and
regulations with respect to all facilities and areas mentioned in this Article.
Landlord shall have the right to construct, maintain, and operate lighting
facilities on all such areas and improvements; to police same; from time to time
to change the area, level, location and arrangement of parking areas and other
facilities hereinabove referred to; and to restrict parking by tenants, their
officers, agents, and employees to employee parking areas.
     All common areas and facilities not within the Premises, which Tenant may
be permitted to use and occupy, are to be used and occupied under a revocable
license, and if the amount of such areas be diminished, Landlord shall not be
subject to liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such diminution of such areas be
deemed constructive or actual eviction.
     11. Assignment and Subletting.
     If Tenant desires to assign this lease or sublet the Premises or any part
thereof, Tenant shall give Landlord written notice of such desire together with
the name of the proposed assignee or sublessee, a detailed description of its
business, and current financial information about it in sufficient detail to
allow Landlord to assess the financial condition of such proposed assignee or
sublessee. Tenant shall give such notice and information to Landlord at least
60 days prior to the date on which Tenant desires to make such assignment or
sublease. For the purposes hereof, transfer of more than half of the stock or
other voting control of Tenant shall be deemed to constitute an assignment of
this Lease. Landlord shall, within 10 days following receipt of such notice,
notify Tenant in writing that Landlord elects either (i) to permit Tenant to
assign this lease or sublet such space, or (ii) refuse to permit Tenant to
assign this lease or sublet such space. Landlord will not unreasonably refuse to
permit Tenant to assign this lease or sublet such space. If Landlord should fail
to notify Tenant in writing of such election within such ten-day period,
Landlord shall be deemed to have elected (i) above. Consent by Landlord to one
or more assignments or sublettings shall not operate as a waiver of Landlord’s
rights as to any subsequent assignments and sublettings. Tenant shall pay all
costs incurred by Landlord in connection with the foregoing provisions including
without limitation legal fees, construction costs to reconfigure the Premises,
and credit checks. Notwithstanding any assignment or subletting, Tenant and any
guarantor of Tenant’s obligations under this lease shall at all times remain
fully responsible and liable for the payment of the rent herein specified and
for compliance with all of Tenant’s other obligations under this lease.
Moreover, if the rental or other consideration (or a combination of the rental
and any bonus or other consideration therefore or incident thereto) due and
payable to Tenant by an assignee or sublessee exceeds the rental payable under
this lease (appropriately prorated in the case of a sublease of less than all of
the Premises), then Tenant shall be bound and obligated to pay Landlord one
hundred percent (100%) of all such excess rental and other excess consideration
within ten (10) days after receipt thereof by Tenant. Finally, upon any
assignment or subletting all rentals paid to Tenant by an assignee or sublessee
shall be received by Tenant in trust for Landlord, to be forwarded immediately
to Landlord. If Landlord transfers and assigns its interest in this lease and
the Building containing the Premises, Landlord shall thereby be released from
any further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of the Landlord for performance of such obligations.
Tenant shall not mortgage, pledge or otherwise encumber its interest in this
lease or in the Premises.
     12. Indemnity. Landlord shall not be liable for and Tenant will indemnify
and save harmless Landlord of and from all fines, suits, claims, demands, losses
and actions (including attorney’s fees) for any injury to person or damage to or
loss of property on or about the Premises caused by the negligence or misconduct
or breach of this lease by Tenant, its agents, employees, sublessees, invitees
or by any other person entering the Building, the Premises, or related
facilities under express or implied invitation of Tenant, or arising out of
Tenant’s use of the Building, the Premises, or related facilities.
Notwithstanding Landlord’s gross negligence or willful misconduct, Landlord
shall not be liable or responsible for any loss or damage to any property or
death or injury to any person occasioned by theft, fire, Act of God, public
enemy, injunction, riot, strike, insurrection, war, court order, requisition of
any governmental body or authority, by other tenants of the Building or related
facilities or any other matter beyond control of Landlord, or for any injury or
damage or inconvenience which may arise through repair or alteration of any part
of the Building, the Premises or related facilities, or failure to make repairs
or from any cause whatsoever except Landlord’s gross negligence. Tenant shall,
at all times during the term of this lease, maintain a policy or policies of
insurance with the premiums thereon fully paid in advance, in amounts and with
solvent insurance companies insuring Tenant’s obligations to Landlord under
Paragraph 12 of this lease.
     13. Mortgages. Tenant accepts this lease subject to any deeds of trust,
security interests or mortgages which might now or hereafter constitute a lien
upon the Building or improvements therein, the Premises, or related facilities,
and to zoning ordinances and other building and fire ordinances and governmental
regulations relating to the use of the property Tenant shall at any time
hereafter, on demand, execute any instruments, releases or other documents that
may be required by any mortgagee for the purpose of subjecting and subordinating
this lease to the lien of any such deed of trust, security interest or mortgage
with respect to any deed of trust, security interest or mortgage hereafter
constituting a lien on the Building or improvements therein, the Premises, or
related facilities. Landlord, at its sole options, shall have the right to waive
the applicability of this Paragraph 13 so that this lease will not be subject
and subordinate to any such deed of trust, security interest or mortgage.
     14. Insurance. Landlord shall, at all times during the term of this lease
maintain a policy or policies of insurance with the premiums thereon fully paid
in advance, issued by and binding upon an insurance company, with an AM Best’s
rating of at least A- or equivalent, insuring the Building against loss or
damage by fire, explosion, or other hazards and contingencies for the full
insurable value thereof and commercial general liability insurance in an amount
not less than (i) $1,000,000.00 in respect of injury to or death of any number
of persons arising out of any one occurrence and (ii) $1,000,000.00 in respect
of any property damage, with umbrella coverage of not less than $5,000,000.00;
provided that Landlord shall not be obligated to insure any furniture,
equipment, machinery, goods or supplies not covered by this lease which Tenant
may bring or obtain upon the Premises, or any additional improvements which
Tenant may construct thereon.
     Tenant shall, at all times during the term of this lease, maintain a policy
or policies of insurance, with the premiums thereon fully paid in advance,
issued by and binding upon an insurance company, with an AM Best’s rating of at
least A- or equivalent, insuring any additional improvements which Tenant may
construct on the Premises against loss or damage by fire, explosion or other
hazards and contingencies for the full insurable value thereof. Tenant shall
also, at all times during the term of this lease, maintain a policy or policies
of insurance, with the premiums thereon fully paid in advance, for comprehensive
general and contractual liability insurance against claims for personal injury,
death and property damage occurring in or about the Premises, such insurance to
afford protection to the limits of (i) not less than $1,000,000.00 in respect of
injury to or death of any number of persons arising out of any one occurrence
and (ii) $1,000,000.00 in respect of any instance of property damage.
     Tenant shall deliver to Landlord, prior to the Commencement Date,
certificates of such insurance and shall, at all times during the term of this
lease, deliver to Landlord upon request true and correct copies of such
insurance policies. The comprehensive general and contractual liability policy
described above shall (i) name Landlord as an additional insured,(ii) insure
performance of the indemnities of Tenant contained in this lease, and (iii) be
primary coverage, so that any insurance coverage obtained by Landlord shall be
in excess thereof. Each insurance policy obtained by Tenant shall provide that
it will not be canceled or reduced in coverage without 30 days prior written
notice to Landlord. Tenant shall deliver to Landlord certificates of renewal at
least 30 days

3



--------------------------------------------------------------------------------



 



prior to the expiration date of each such policy and copies of new policies at
least 30 days prior to terminating any such policies.
     15. Inspection. Landlord or representatives shall have the right to enter
into and upon any and all parts of the Premises at reasonable hours to
(i) inspect same or clean or make repairs or alterations or additions as
Landlord may deem necessary (but without any obligation to do so, except as
expressly provided for herein), or (ii) show the Premises to prospective
tenants, purchasers or lenders; and Tenant shall not be entitled to any
abatement or reduction of rent by reason thereof, nor shall such be deemed to be
an actual or constructive eviction.
     16. Condemnation. If, during the term of this lease, or any extension or
renewal thereof, all of the Premises should be taken for any public or
quasi-public use under any governmental law, ordinance or regulation or by right
of eminent domain or by private purchase in lieu thereof, this lease shall
terminate and the rent shall be abated during the unexpired portion of this
lease, effective on the date physical possession is taken by the condemning
authority, and Tenant shall have no claim against Landlord for the value of any
unexpired term of this lease.
     In the event a portion but not all of the Premises shall be taken for any
public or quasi-public use under any governmental law, ordinance or regulation,
or by right of eminent domain or by private sale in lieu thereof and the partial
taking or condemnation shall render the Premises unsuitable for Tenant’s
business, then Landlord shall have the option, in its sole discretion, of
terminating this lease, or, at Landlord’s sole risk and expense, restoring and
reconstructing the Premises to the extent necessary to make same reasonably
tenantable. Should Landlord elect to restore, the lease shall continue in full
force and effect with the rent payable during the unexpired portion of this
lease adjusted to such an extent as may be fair and reasonable under the
circumstances, and Tenant shall have no claim against Landlord for the value of
any interrupted portion of this lease.
     In the event of any condemnation or taking, total or partial, Tenant shall
not be entitled to any part of the award or price paid in lieu thereof, and
Landlord shall receive the full amount of such award or price, Tenant hereby
expressly waiving any right or claim to any part thereof.
     17. Fire or Other Casualty. In the event that the Premises should be
totally destroyed by fire, tornado or other casualty or in the event the
Premises or the Building should be so damaged that rebuilding or repairs cannot
be completed within 180 days after the date of such damage, either Landlord or
Tenant may at its option terminate this lease by delivering written notice
thereof to the other party within twenty (20) days following such damage, in
which event the rent shall be abated during the unexpired portion of this lease
effective with the date of such damage. In the event the Premises should be
damaged by fire, tornado or other casualty covered by Landlord’s insurance, but
only to such extent that rebuilding or repairs can be completed within 180 days
after the date of such damage, or if the damage should be more serious but
neither Landlord nor Tenant elects to terminate this lease, in either such event
Landlord shall within thirty (30) days after the date of such damage commence to
rebuild or repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition in which they were
immediately prior to the happening of the casualty, except that Landlord shall
not be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures and other improvements which may have been placed by Tenant
or other tenants within the Building or the Premises, or related facilities. In
the event that the Premises are totally untenantable, Landlord shall abate the
rent during the time Premises are unfit for occupancy. If the Premises are not
totally untenantable, Landlord shall allow Tenant a fair diminution of rent
during the time the Premises are partially unfit for occupancy. In the event any
mortgagee under a deed of trust, security agreement or mortgage elects pursuant
to a right granted therein that insurance proceeds be used to retire the
mortgage debt, Landlord shall have no obligation to rebuild and this lease shall
terminate upon notice to Tenant. Any insurance which may be carried by Landlord
or Tenant against loss or damage to the Project or to the Premises shall be for
the sole benefit of the party carrying such insurance and under its sole
control.
     18. Holding Over. Should Tenant, or any of its successors in interest, hold
over the Premises, or any part thereof, after the expiration of the term of this
lease, unless otherwise agreed in writing, such holding over shall constitute
and be construed as tenancy at sufferance only. Such tenancy shall be at a daily
rental equal to 1/30th of the higher of 150% of the sum of the monthly rental
installment plus the most current rental adjustment which may have been made
thereto pursuant to Paragraph 4 hereof. The inclusion of the preceding sentence
shall not be construed as Landlord’s consent for the Tenant to hold over. In the
event of any unauthorized holding over, Tenant shall also indemnify Landlord
against all claims for damages by any other tenant to whom Landlord may have
leased all or any part of the Leased Premises effective upon the termination of
this lease
     19. Taxes on Tenant’s Property. Tenant shall be liable for all taxes levied
or assessed against personal property, furniture or fixtures placed by Tenant in
the Premises. If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and if Landlord elects to pay
the same or if the assessed value of Landlord’s property is increased by
inclusion of personal property, furniture or fixtures placed by Tenant in the
Premises, and Landlord elects to pay the taxes based on such increase, Tenant
shall pay to Landlord upon demand that part of such taxes for which Tenant is
primarily liable hereunder.
     20. Events of Default. The following events shall be deemed to be events of
default by Tenant under this lease:
     (a) Tenant shall fail to pay any monthly rental installment or any portion
of the basic rental or additional rent or any other obligation hereunder
involving the payment of money within ten (10) days after written notice thereof
to Tenant;
     (b) Tenant shall fail to comply with any term, provision or covenant of
this lease, other than the payment of rent or shall fail to comply with any
term, provision or covenant in any other agreement with Landlord affecting the
Premises, and shall not cure such failure within thirty (30) days after written
notice thereof to Tenant;
     (c) Tenant shall make an assignment for the benefit of creditors;
     (d) Tenant shall file a petition under any section or chapter of the
Federal Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any State thereof, or Tenant shall be adjudged bankrupt or
insolvent in any proceeding filed against Tenant thereunder and such
adjudication shall not be vacated or set aside within thirty (30) days;
     (e) A receiver or Trustee shall be appointed for all or substantially all
of the assets of Tenant and such receivership shall not be terminated or stayed
within thirty (30) days;
     (f) Tenant shall fail to take possession of the Premises within thirty
(30) days after the same are tendered by Landlord to Tenant for occupancy; or
     (g) Tenant shall assign this lease or sublet the Premises without
Landlord’s consent.
     21. Remedies. Upon the occurrence of any event of default specified in
Paragraph 20 hereof, Landlord shall have the option to pursue any one or more of
the following remedies without any notice or demand whatsoever:
     (a) Terminate this lease in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession and expel or remove Tenant and any other
person who may be occupying such Premises or any part thereof, without being
liable for prosecution or any claim of damages therefore. Tenant agrees to pay
to Landlord on demand the amount of all loss and damage which Landlord may
suffer by reason of such termination,including (i) the cost of recovering the
Premises (including attorneys fees and costs of suit), (ii) the cost of removing
and storing any personal property, (iii) the unpaid rent earned at the time of
termination, plus interest thereon at

4



--------------------------------------------------------------------------------



 



the rate described in Paragraph 35, (iv) the present value (discounted at the
rate of six percent (6%) per annum) of the balance of the basic rental and
additional rental for the remainder of the lease term less the present value
(discounted at the same rate) of the fair market rental value of the Premises
for such period, taking into account the period of time the Premises will remain
vacant until a new tenant is obtained, and the cost to prepare the Premises for
occupancy and the other costs (such as costs of repairs or remodeling, leasing
commissions and attorneys fees) to be incurred by Landlord in connection
therewith, and (v) any other sum of money and damages owed by Tenant to Landlord
under this lease;
     (b) Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages
therefore, and if Landlord so elects, relet the Premises on such terms as
Landlord shall deem advisable and receive the rent thereof. Tenant agrees to pay
to Landlord on demand any deficiency in basic rental that may arise by reason of
such reletting;
     (c) Enter upon the Premises, without being liable for prosecution or any
claim for damages therefore, and do whatever Tenant is obligated to do under the
terms of this lease, and tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action; and
     (d) Landlord may, and is hereby entitled and authorized, without any notice
to Tenant whatsoever, to enter upon the Premises by use of a master key, a
duplicate key, or other peaceable means, and to change, alter, and/or modify the
door locks on all entry doors of the Premises, thereby permanently excluding
Tenant, and its officers, principals, agents, employees, and representatives
therefrom. If Landlord has either permanently repossessed the Premises pursuant
to the foregoing provisions of this Lease, or has terminated this lease by
reason of Tenant’s default, Landlord shall not thereafter be obligated to
provide Tenant with a key to the Premises at any time; provided, however, that
in any such instance, during Landlord’s regular business hours and at the
convenience of Landlord, and upon the written request of Tenant accompanied by
such written waivers and releases as Landlord may require, Landlord will escort
Tenant or its authorized personnel to the Premises to retrieve any personal
belongings or other property of Tenant not subject to the lien or security
interest described herein. If Landlord elects to exclude Tenant from the
Premises without permanently repossessing or terminating pursuant to the
foregoing provisions of this lease, then Landlord (at any time prior to actual
repossession or termination) shall not be obligated to provide Tenant a key to
re-enter the Premises until such time as all delinquent rental and other amounts
due under this lease have been paid in full (and all other defaults, if any,
have been completely cured to Landlord’s satisfaction), and Landlord has been
given assurance reasonably satisfactory to Landlord evidencing Tenant’s ability
to satisfy its remaining obligations under this lease. During any such temporary
period of exclusion, Landlord will, during Landlord’s regular business hours and
at Landlord’s convenience, upon written request by Tenant, escort Tenant or its
authorized personnel to the Premises to retrieve personal belongings of Tenant
or its employees, and such other property of Tenant as is not subject to the
Landlord’s lien and security interest described herein. This remedy of Landlord
shall override and control any conflicting provisions of the Texas Property
Code.
     No re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this lease, unless a written
notice of such intention be given to Tenant. Notwithstanding any such reletting
or re-entry or taking possession, Landlord may at any time thereafter elect to
terminate this lease for a previous uncured default. Pursuit of any of the
foregoing remedies shall not preclude pursuit of any of the other remedies
herein provided or any other remedies provided by law, nor shall pursuit of any
remedy herein provided constitute a forfeiture or waiver of any rent due to
Landlord hereunder or of any damages accruing to Landlord by reason of the
violation of any of the terms, provisions and covenants herein contained.
Landlord’s acceptance of rent following an event of default hereunder shall not
be construed as Landlord’s waiver of such event of default. No waiver by
Landlord of any violation or breach of any of the terms, provisions, and
covenants herein contained shall be deemed or construed to constitute a waiver
of any other violation or breach of any of the terms, provisions, and covenants
herein contained. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of any other violation or default.
     22. Surrender of Premises. No act or thing done by the Landlord or its
agents during the term hereby granted shall be deemed as acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless the same be made in writing and subscribed by the
Landlord.
     23. Attorneys’ Fees. In case it should be necessary or proper for Landlord
or Tenant to bring any action under this lease or to consult or place such
lease, or any amount payable by Landlord or Tenant thereunder, with an attorney
concerning or for the enforcement of any of Landlord’s or Tenant’s rights
hereunder, then the non-prevailing party agrees in each and any such case to pay
the prevailing party on demand a reasonable attorney’s fee.
     24. Landlord’s Lien. Intentionally deleted.
     25. Mechanic’s Lien. Tenant will not permit any mechanic’s lien or liens to
be placed upon the Premises or the Project or improvements thereon during the
term hereof caused by or resulting from any work performed, materials furnished
or obligation incurred by or at the request of Tenant, and in the case of the
filing of any such lien Tenant will promptly pay same. If default in payment
thereof shall continue for twenty (20) days after written notice thereof from
Landlord to the Tenant, the Landlord shall have the right and privilege at
Landlord’s option of paying the same or any portion thereof without inquiry as
to the validity thereof, and any amounts so paid, including expenses and
interest, shall be so much additional rent hereunder due from Tenant to Landlord
and shall be repaid to Landlord immediately on rendition of bill therefore,
together with interest until repaid as provided in Paragraph 35. Tenant will
have the option to “bond around” any mechanic’s lien or liens, provided such
bonding around is in accordance with and permitted by deeds of trust or
mortgages affecting the Building.
     26. Waiver of Subrogation. Anything in this lease to the contrary
notwithstanding, the parties hereto hereby waive any and all rights of recovery,
claim action or cause of action, against each other, their agents, officers, and
employees, for any loss or damage that may occur to the Premises hereby demised,
or any improvements thereof, or such Project of which the Premises are a part,
any improvements thereto, or related facilities, by reason of fire, the
elements, or any other cause which could be insured against under the terms of
standard fire and extended coverage insurance policies, regardless of cause or
origin, including negligence of the parties hereto, their agents, officers and
employees.
     No insurer of one party hereunder shall hold any right of subrogation
against the other party. If the respective insurer of Landlord and Tenant does
not permit the foregoing waiver without an appropriate endorsement to such
party’s insurance policy, then Landlord and Tenant each covenant and agree to
notify its insurer of the waiver set forth herein and to secure from such
insurer an appropriate endorsement to its respective insurance policy with
respect to such waiver.
     27. Notices. Each provision of the Agreement, or of any applicable
governmental laws, ordinances, regulations, and other requirements with
reference to the sending, mailing or delivery of any notice, or with reference
to the making of any payment by Tenant to Landlord, shall be deemed to be
complied with when and if the following steps are taken:
(a) All rent and other payment required to be made by Tenant to Landlord
hereunder shall be payable to Landlord in Dallas County, Texas, at the address
hereinbelow set forth, or at such other address as Landlord may specify from
time to time by written notice delivered in accordance herewith:
(b) Any notice or document required to be delivered hereunder shall be deemed to
be delivered if actually received and whether or not received when deposited in
the United States mail, postage prepaid, certified

5



--------------------------------------------------------------------------------



 



or registered mail (with or without return receipt requested) addressed to the
parties hereto at the respective addresses set out opposite their names below,
or at such other address as they have heretofore specified by written notice
delivered in accordance herewith:

         
 
  LANDLORD:   TR Plano Parkway Partners, L.P.
 
      c/o Thompson Realty Corporation
 
      2505 N. Plano Road, Suite 3000
 
      Richardson, Texas 75082
 
       
 
  TENANT:   ViewCast.com, Inc.
 
      3701 W. Plano Parkway, Suite 300

 
      Plano, Texas 75075

     28. Force Majeure. Whenever a period of time is herein prescribed for
action to be taken by Landlord, the Landlord shall not be liable or responsible
for, and there shall be excluded from the computation of any such period of
time, any delays due to strikes, riots, Acts of God, shortages of labor or
materials, war, governmental laws, regulations or restrictions or any other
causes of any kind whatsoever which are beyond the control of Landlord.
     29. Separability. If any clause or provision of this lease is illegal,
invalid or unenforceable under present or future laws effective during the term
of this lease, then and in that event, it is the intention of the parties hereto
that the remainder of this lease shall not be affected thereby, and it is also
the intention of the parties to this that in lieu of each clause or provision of
this lease that is illegal, invalid, or unenforceable, there be added as part of
this lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
     30. Entire Agreement; Amendments; Binding Effect. This lease contains the
entire agreement between the parties and may not be altered, changed or amended,
except by instrument in writing signed by both parties hereto. No provision of
this lease shall be deemed to have been waived by Landlord unless such waiver be
in writing signed by Landlord and addressed to Tenant, nor shall any custom or
practice which may grow up between the parties in the administration of the
terms hereof be construed to waive or lessen the right of Landlord to insist
upon the performance by Tenant in strict accordance with the terms hereof. The
terms, provisions, covenants and conditions contained in this lease shall apply
to, inure to the benefit of, and binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided.
     31. Quiet Enjoyment. Provided Tenant has performed all of the terms,
covenants, agreements and conditions of this lease, including the payment of
rent, to be performed by Tenant, Tenant shall peaceably and quietly hold and
enjoy the Premises for the term hereof, without hindrance from Landlord, subject
to the terms and conditions of this lease.
     32. Rules and Regulations. Tenant and Tenant’s agents, employees, and
invitees will comply fully with all requirements of the rules and regulations of
the Project and related facilities which are attached hereto as Exhibit “D,” and
made a part hereof as though fully set out herein. Landlord shall at all times
have the right to change such rules and regulations or to promulgate other rules
and regulations in such reasonable manner as may be deemed advisable for safety,
care, or cleanliness of the Project, the Premises, or related facilities, and
for preservation of good order therein, all of which rules and regulations,
changes and amendments will be forwarded to Tenant in writing and shall be
carried out and observed by Tenant. Tenant shall further be responsible for the
compliance with such rules and regulations by the employees, servants, agents,
visitors and invitees of Tenant.
     33. Broker’s or Agent’s Commission. Tenant represents and warrants that
there are no claims for brokerage commissions or finder’s fees in connection
with the execution of this lease, except as listed below, and Tenant agrees to
indemnify and hold harmless Landlord against all liabilities and costs arising
from such claims, including without limitation attorneys’ fees in connection
therewith.
     34. Guaranty, Joint and Several Liability. If there be more than one
Tenant, the obligations hereunder imposed upon Tenant shall be joint and
several. If there be a guarantor of Tenant’s obligations hereunder, the
obligations hereunder imposed upon Tenant shall be the joint and several
obligations of Tenant and such guarantor and Landlord need not first proceed
against the Tenant hereunder before proceeding against such guarantor, nor shall
any such guarantor be released from its guaranty for any reason whatsoever,
including without limitation, in case of any amendments hereto, waivers hereof
or failure to give such guarantor any notices hereunder.
     35. Interest. Any rent or other amount which becomes owing by Tenant to
Landlord under this lease (including unpaid service charges) shall bear interest
from the date of demand at the maximum contractual rate of interest which could
be charged legally by Landlord in the event of a loan of such rent or other
amount by Landlord to Tenant under the then applicable laws of the State of
Texas or in the event there is no established maximum contractual rate of
interest, such interest shall be a the rate of eighteen percent (18%) per annum.
     36. Estoppel Certificate. Tenant will, at any time and from time to time,
upon not less than ten (10) days’ prior request by Landlord, execute,
acknowledge and deliver to Landlord a statement in writing executed by Tenant
certifying that this lease is unmodified and in full effect (or, if there have
been modifications, that this lease is in full effect as modified, and setting
forth such modifications) and the dates to which the rent has been paid, and
either stating that to the knowledge of the signer of such certificate no
default exists hereunder or specifying each such default of which the signer may
have knowledge; it being intended that any such statement by Tenant may be
relied upon by any prospective purchaser or mortgagee of the Project. In the
event Tenant shall fail or neglect to execute, acknowledge and deliver any such
certificate, Tenant shall be in default under this lease and Landlord may, as
the agent and attorney in fact of Tenant, execute, acknowledge and deliver the
same, and Tenant hereby irrevocably nominates, constitutes and appoints Landlord
Tenant’s proper and legal agent and attorney in fact for such purpose. Such
power of attorney shall not terminate on disability of the principal.
     37. Landlord’s Liability. The liability of Landlord to Tenant for any
default by Landlord under the terms of this lease shall be limited to the
proceeds of sale on execution of the interest of Landlord in the Building and
Landlord shall not be personally liable for any deficiency. This clause shall
not be deemed to limit or deny any remedies which Tenant may have in the event
of default by Landlord hereunder, which do not involve the personal liability of
Landlord.
     38. Captions. The captions contained in this lease are for convenience of
reference only, and in no way limit or enlarge the terms and conditions of this
lease.
     39. Gender. Words of any gender used in this lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires.
     40. Place of Performance. Tenant shall perform all covenants, conditions
and agreements contained herein, including but not limited to payment of rent,
in Dallas County, Texas. Any suit arising from or relating to this agreement
shall be brought in Dallas County, Texas.
     41. Relocation. Intentionally deleted.
     42. Lender Approval. Intentionally deleted.
     43. Lease Submission. The submission of this lease to Tenant shall not be
construed as an offer, nor shall Tenant have any rights with respect hereto
unless and until Landlord shall execute a copy of this lease and deliver the
same to Tenant.

6



--------------------------------------------------------------------------------



 



     44. Blocked Persons. Tenant and Landlord hereby represent to each other
that neither is a “blocked person” or “specially designated national” listed by
the United States Department of the Treasury’s Office of Foreign Assets Control,
and neither is a person described in section (a), (b), (c), or (d) of Section 1
of the Executive Order 13224 issued by President George W. Bush on September 23,
2001, as amended (“Order”). Tenant further represents to Landlord that none of
the funds Tenant will deliver to Landlord as payment of rent are subject to
being blocked pursuant to the Order. Landlord further represents to Tenant that
neither the Property nor Landlord’s interest in the Property is subject to being
blocked pursuant to the Order. Tenant and Landlord shall indemnify, defend and
hold harmless the other from and against any and all loss, cost, damage or
expense, including court costs and reasonable attorneys’ fees, suffered or
incurred by the other party as a consequence of breach of this representation.
Notwithstanding anything in this Lease to the contrary, the indemnification
obligations contained in this paragraph shall survive termination of the lease
agreement.
     45. Monument Signage. Tenant, at Tenant’s sole cost and expense may have
non-exclusive use of the monument sign and may install its company signage on
the monument so long as it is consistent with the design and style of lettering
that is currently on the monument sign.
     46. Miscellaneous. At the beginning of the nineteenth (19th) month of the
lease term and upon written notice from Tenant to Landlord to do so and if no
event of default has occurred or is continuing on the part of Tenant and if
Tenant is profitable as is evidenced by current financial statements, Tenant may
direct Landlord to utilize one-half (1/2) of the Security Deposit to pay the
monthly rental installment due for the nineteenth (19th) month or such month
thereafter in which the Tenant is profitable as evidenced by current financial
statements.
     47. Special Provisions. Exhibits “A”, “B”, “C”, “D”, “E”, “F”, Rider
No. 101 and Rider No. 201.

                      LANDLORD:   TR Plano Parkway Partners, L.P.,         a
Georgia limited partnership
 
                        By: Thompson Realty Development Corporation,            
   a Texas corporation,                its general partner
 
               
 
          By:   /s/ W.T. Field
 
          Name:   W.T. Field
 
          Title:   President
 
                    TENANT:   ViewCast.com, Inc.,         a Delaware corporation
 
                        By: /s/ David T. Stoner                     Name:  
David T. Stoner         Title:   President

7



--------------------------------------------------------------------------------



 



RIDER NO. 101
OPTION TO EXTEND
          Tenant at its option may extend the term of this lease for up to two
(2) extension term(s) of five (5) years (each) by serving written notice thereof
upon Landlord at least six (6) months before the expiration of the initial lease
term (or the prior extension term), provided that at the time of such notice and
at the commencement of such extended term, no event of default, as defined in
Paragraph 20 of this lease, shall have occurred. Upon the service of such notice
and subject to the conditions set forth in the preceding sentence, this lease
shall be extended without the necessity of the execution of any further
instrument or document. Such extended term shall commence upon the expiration
date of the initial lease term (or the prior extension term), expire upon the
annual anniversary of such date five (5) years thereafter, and be upon the same
terms, covenants, and conditions as provided in this lease for the initial term,
except that the basic rental payable during each extended term shall be at the
prevailing rate (the “Market Rate”) for comparable space in the Building and
office/buildings comparable to the Building located in Plano, Dallas County,
Texas, taking into consideration factors including, but not limited to, the
quality of construction and finish of the Building, the ease of accessibility to
the Building and the visibility of the Building from major thoroughfares, and
the availability of free parking associated with the Building, at the
commencement of each such extended term, which new basic rental shall be
adjusted as provided in the under this lease. Payment of all additional rent and
other charges required to be made by Tenant as provided in this lease for the
initial term shall continue to be made during each such extended term. Any
termination of this lease during the initial term (or the prior extension term)
shall terminate all rights of extension hereunder. Any termination of this lease
during the initial term (or the prior extension term) shall terminate all rights
of extension hereunder. Any termination of this Lease during the initial term
(or any extension term) shall terminate all rights of extension hereunder. Any
assignment or subletting by Tenant pursuant to Section 11 of this Lease shall
terminate the option(s) of Tenant contained herein. Notwithstanding the
foregoing, in no event shall the Base Rent for any extension term be less than
the Base Rent during the last year of the initial term (or the prior extension
term).

8



--------------------------------------------------------------------------------



 



RIDER NO. 201
RIGHT OF FIRST REFUSAL
     Provided this Lease is then in full force and effect and no event of
default, as defined in Paragraph 20 of this Lease, shall have occurred, Tenant
shall have the right of first refusal as hereinafter described to lease all or
any part of the space (the “Right of First Refusal Space”) containing
approximately 9,652 square feet of Rentable Area and which is labeled on
Exhibit A to this Lease as the “Growth Area” and highlighted in yellow, at such
time as Landlord engages in negotiations with a prospective tenant, such Right
of First Refusal is subject to similar rights contained in existing leases,
exercisable at the following times and upon the following conditions:
     1. If Landlord enters into negotiations with a prospective tenant to lease
all or any part of the Right of First Refusal Space, Landlord shall notify
Tenant of such fact and shall include in such notice the rent, term, and other
terms (including finish out) at which Landlord is prepared to offer such Right
of First Refusal Space to such prospective tenant. Tenant shall have a period of
three (3) days from the date of delivery of the notice to notify Landlord
whether Tenant elects to exercise the right granted hereby to lease the
pertinent portion of the Right of First Refusal Space. If Tenant fails to give
any notice to Landlord within the required three (3) day period, Tenant shall be
deemed to have waived its right to lease the pertinent portion of the Right of
First Refusal Space.
     2. If Tenant so waives its right to lease the pertinent portion of the
Right of First Refusal Space (either by giving written notice thereof or by
failing to give any notice), Landlord shall have the right to lease all or the
applicable portion of the Right of First Refusal Space to the prospective tenant
and upon the execution of such lease between Landlord and the prospective tenant
this Right of First Refusal shall thereafter be null, void and of no further
force or effect.
     3. If Landlord does not enter into a lease with such prospective tenant
covering all or the applicable portion of the Right of First Refusal Space,
Landlord shall not thereafter engage in other lease negotiations with respect to
the Right of First Refusal Space without first complying with the provisions of
this Rider No. 201.
     4. Upon the exercise by Tenant of its right of first refusal as provided in
this Rider No. 201, Landlord and Tenant shall, within ten (10) days after Tenant
delivers to Landlord notice of its election, enter into a lease covering, or at
Landlord’s option amend this Lease to cover, the Right of First Refusal Space
for the rent, for the term, and containing such other terms and conditions as
Landlord notified Tenant pursuant to paragraph 1 above.
     5. Any assignment or subletting by Tenant pursuant to Paragraph 11 of this
Lease shall terminate the right of first refusal of Tenant contained herein.

9



--------------------------------------------------------------------------------



 



RIDER NO. 201-A
SUBORDINATE RIGHT OF FIRST REFUSAL
     Provided this Lease is then in full force and effect and no event of
default, as defined in Paragraph 20 of this Lease, shall have occurred and
subject to the right of Rash and Associates, Inc., Tenant shall have the right
of first refusal as hereinafter described to lease all or any part of the space
(the “Right of First Refusal Space”) containing approximately 1,933 square feet
of Rentable Area and which is labeled on Exhibit A to this Lease as the “Growth
Area” and highlighted in yellow, at such time as Landlord engages in
negotiations with a prospective tenant, such Right of First Refusal is subject
to similar rights contained in existing leases, exercisable at the following
times and upon the following conditions:
     1. If Landlord enters into negotiations with a prospective tenant to lease
all or any part of the Right of First Refusal Space, Landlord shall notify
Tenant of such fact and shall include in such notice the rent, term, and other
terms (including finish out) at which Landlord is prepared to offer such Right
of First Refusal Space to such prospective tenant. Tenant shall have a period of
three (3) days from the date of delivery of the notice to notify Landlord
whether Tenant elects to exercise the right granted hereby to lease the
pertinent portion of the Right of First Refusal Space. If Tenant fails to give
any notice to Landlord within the required three (3) day period, Tenant shall be
deemed to have waived its right to lease the pertinent portion of the Right of
First Refusal Space.
     2. If Tenant so waives its right to lease the pertinent portion of the
Right of First Refusal Space (either by giving written notice thereof or by
failing to give any notice), Landlord shall have the right to lease all or the
applicable portion of the Right of First Refusal Space to the prospective tenant
and upon the execution of such lease between Landlord and the prospective tenant
this Right of First Refusal shall thereafter be null, void and of no further
force or effect.
     3. If Landlord does not enter into a lease with such prospective tenant
covering all or the applicable portion of the Right of First Refusal Space,
Landlord shall not thereafter engage in other lease negotiations with respect to
the Right of First Refusal Space without first complying with the provisions of
this Rider No. 201.
     4. Upon the exercise by Tenant of its right of first refusal as provided in
this Rider No. 201, Landlord and Tenant shall, within ten (10) days after Tenant
delivers to Landlord notice of its election, enter into a lease covering, or at
Landlord’s option amend this Lease to cover, the Right of First Refusal Space
for the rent, for the term, and containing such other terms and conditions as
Landlord notified Tenant pursuant to paragraph 1 above.
     5. Any assignment or subletting by Tenant pursuant to Paragraph 11 of this
Lease shall terminate the right of first refusal of Tenant contained herein.

10